Citation Nr: 1412521	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  10-42 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to special monthly compensation (SMC), based on a need for the regular aid and attendance of another person or being housebound.  


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel



INTRODUCTION

The Veteran had active service from December 1977 to March 1992, and subsequent reserve service.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In June 2011, the Board remanded this issue to the RO via the AMC for additional development.  That development included providing the Veteran with a VA examination.  Associated with the claims file is a letter dated September 9, 2011, that purported to inform the Veteran of an examination scheduled for that same date.  The letter was sent to an incorrect address.  

The Veteran included identical addresses in June 2011 and February 2012 statements that he authored and that same address is what is reflected in the Veterans Appeals Control and Locator System (VACOLS).  The September 9, 2011, letter sent from the North Florida / South Georgia Veterans Health System has a different address.  The AMC readjudicated (denied) the claim in an April 2012 supplemental statement of the case.  It found that the Veteran had failed to report to the examination.  

As the evidence shows that the notification of the examination was sent to the incorrect address, a remand is necessary to afford the Veteran the opportunity for the examination.  Written notification of the date, time, and place of the examination must be provided to the Veteran at his correct address.  Additionally the notification must be provided sufficiently before the scheduled examination so that he has the opportunity to attend the examination.  A letter dated on the same date as the scheduled examination, as the September 29, 2011, letter referenced above, does not provide such notification.  

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran requesting that he identify any records of treatment that he has not previously identified and complete any necessary authorizations for VA to assist him in obtaining such records.  Assist the Veteran in obtaining any identified outstanding records and associate the records with the claims file.  If attempts to obtain such records are unsuccessful, document those attempts in the claims file and inform the Veteran of such failed attempts in writing.  

2.  Regardless of whether the Veteran responds to the request to identify treatment records, the RO/AMC must obtain all records of VA treatment of the Veteran after July 19, 2010 and associate the records with the claims file.  

3.  Send a letter to the Veteran informing him that failure to attend an examination requested by the RO/AMC in conjunction with his claim shall result in denial of his claim.  

4.  After any unassociated records are associated with the claims file, ensure that the Veteran is afforded a VA examination to ascertain the severity and manifestations of his service-connected disabilities, and to ascertain whether the Veteran is in need of aid and attendance due to those service-connected disabilities.  Written notification as to the date, time, and place of the examination must be mailed to the Veteran at his correct address and must be mailed at such time that a reasonable person would be able to attend the examination.  

The claims file must be provided to the examiner and the examiner must review the claims file in conjunction with the examination.  The examiner must provide an expert opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected disabilities cause him to need the aid and attendance of another person. 

The examiner must provide a rationale for any opinion rendered.  In discussing such opinion, the examiner must acknowledge the Veteran's lay statements of record relating to his service-connected disabilities, as well as the medical evidence of record.  

5.  The RO/AMC must review the examination report and ensure that it is adequate.  If the Veteran fails to report to a scheduled examination, the RO/AMC must ensure that he was notified in writing at the correct address and at a time such that a reasonable person would be able to attend the scheduled examination.  If the examination report is inadequate or the notification is inadequate, the RO/AMC must take immediate corrective action.  

6.  Then, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran a supplemental statement of the case and allow for an adequate opportunity to respond before returning the case to the Board, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


